DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel T. Lund on January 27, 2021.
The application has been amended as follows: 
In claim 19 line 4 after “surface,” insert -- wherein each of the at least two lead frames includes an integrated circuit (IC) chip pad for attachment of an IC die, --.

Response to Amendment
The claim objection of claim 31 is withdrawn based on applicant’s amendment filed on January 20, 2021.
The 35 USC 112(b) rejections are withdrawn based on applicant’s amendment filed on January 20, 2021.
The 35 USC 103 rejections are withdrawn based on applicant’s amendment filed on January 20, 2021.
Allowable Subject Matter
Claims 16-23, 25, 26, 28-38 are allowed.

Regarding claims 16-18, 20-23.
Independent claim 16 is allowed based on applicant’s amendment, filed on January 20, 2021 to include the now canceled allowable subject matter of claim 24.
Claims 17-23 depend from claim 16.
Regarding claim 19.
Independent claim 19 is allowed based on applicant’s amendment filed January 20, 20221 and the authorized examiner’s amendment above, which rewrites the allowable subject matter of claim 19 into independent form.
 Regarding claims 25, 28-30, 36.
Independent claim 25 is allowed based on applicant’s amendment, filed on January 20, 2021 to include the now canceled allowable subject matter of claim 27.
Claims 28-30, 36 depend from claim 25.
Regarding claims 26, 37, 38.
Independent claim 26 is allowed based on applicant’s amendment filed January 20, 20221, which rewrites the allowable subject matter of claim 26 into independent form.
Claims 37 and 38 depend from claim 26.
Regarding claims 31-35.
Claims 31-35 were previously allowed in office action mailed on October 23, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMANDO RODRIGUEZ whose telephone number is (571)272-1952.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ARMANDO RODRIGUEZ/Primary Examiner, Art Unit 2828